                  Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 1 of 37



     Claire Tonry, WSBA No. 44497
 1   Smith & Lowney
 2   2317 East John Street
     Seattle, Washington 98112
 3   (206) 860-2883
 4
     Simone Anter, WSBA No. 52716 (Admission Application Submitted)
 5   Columbia Riverkeeper
     407 Portway Avenue, Suite 301
 6   Hood River, Oregon 97031
 7   Phone: (541) 399-5312

 8   Attorneys for Plaintiff Columbia Riverkeeper
 9
10                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
11                                         AT TACOMA
12
13   COLUMBIA RIVERKEEPER,                           )
                                                     )
14                      Plaintiff,                   )
15                                                   )
        v.                                           )        COMPLAINT
16                                                   )
     UNITED NATURAL FOODS WEST,                      )
17
     INC.,                                           )
18                                                   )
                        Defendant.                   )
19                                                   )
20   ______________________________

21                                        I.     INTRODUCTION
22           1.       This action is a citizen suit brought under Section 505 of the Clean Water Act
23
     (“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff, Columbia Riverkeeper, seeks declaratory and
24
     injunctive relief, the imposition of civil penalties, and the award of costs, including attorneys’
25
26   and expert witness’ fees for defendant United Natural Foods West, Inc.’s (hereinafter, “UNFI”)
27   repeated and ongoing violations of the terms and conditions of its National Pollutant Discharge
28
29

     COMPLAINT - 1
                 Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 2 of 37



     Elimination System (“NPDES”) permit authorizing discharges of pollutants from UNFI’s facility
 1
 2   to waters of the United States.

 3                                II.    JURISDICTION AND VENUE
 4
            2.       The Court has subject matter jurisdiction under Section 505(a) of the CWA, 33
 5
     U.S.C. § 1365(a). UNFI is in violation of an “effluent standard or limitation” as defined by
 6
 7   Section 505(f) of the CWA, 33 U.S.C. § 1365(f). The relief requested herein is authorized by

 8   Sections 309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d) and 1365.
 9
            3.       In accordance with Section 505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A),
10
     Columbia Riverkeeper notified UNFI of UNFI’s violations of its NPDES permit, and of
11
12   Columbia Riverkeeper’s intent to sue under the CWA, by letter dated and postmarked October

13   18, 2019 (“Notice Letter”). A copy of the Notice Letter is attached to this complaint as Exhibit 1.
14   The allegations in Sections II through V.B and VI through VIII of the Notice Letter are
15
     incorporated herein by this reference. In accordance with 33 U.S.C. § 1365(b)(1)(A) and 40
16
     C.F.R. § 135.2(a)(1), Columbia Riverkeeper provided copies of the Notice Letter to the
17
18   Administrator of the United States Environmental Protection Agency (“EPA”), the Administrator
19   of EPA Region 10, the Director of the Washington Department of Ecology (“Ecology”), and
20
     UNFI’s Registered Agent by mailing copies to these individuals on October 18, 2019.
21
            4.       At the time of the filing of this Complaint, more than sixty days have passed since
22
23   the Notice Letter and copies thereof were issued in the manner described in the preceding

24   paragraph.
25
            5.       The violations complained of in the Notice Letter are continuing and/or are
26
     reasonably likely to re-occur. UNFI is in violation of its NPDES permit.
27
28
29

     COMPLAINT - 2
                 Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 3 of 37



            6.        At the time of the filing of this Complaint, neither the EPA nor Ecology has
 1
 2   commenced any action constituting diligent prosecution to redress the violations alleged in the

 3   Notice Letter.
 4
            7.        The source of the violations complained of is located in Clark County,
 5
     Washington, within the Western District of Washington, and venue is therefore appropriate in
 6
 7   the Western District of Washington under Section 505(c)(1) of the CWA, 33 U.S.C. §

 8   1365(c)(1).
 9
                                              III.    PARTIES
10
            8.        Plaintiff Columbia Riverkeeper is suing on behalf of itself and its members.
11
12   Columbia Riverkeeper is a 501(c)(3) non-profit corporation registered in the State of

13   Washington. The mission of Columbia Riverkeeper is to restore and protect the water quality of
14   the Columbia River and all life connected to it, from the headwaters to the Pacific Ocean. To
15
     achieve these objectives, Columbia Riverkeeper implements scientific, educational, and legal
16
     programs aimed at protecting water quality and habitat in the Columbia River Basin. This
17
18   lawsuit is part of Columbia Riverkeeper’s effort to improve water quality in the Columbia River
19   Basin for purposes including recreation, habitat quality, and subsistence, recreational, and
20
     commercial fishing.
21
            9.        Columbia Riverkeeper has representational standing to bring this action.
22
23   Columbia Riverkeeper has over 16,000 members, many of whom reside in the vicinity of waters

24   affected by UNFI’s discharges of pollutants. Members of Columbia Riverkeeper use and enjoy
25
     the waters and the surrounding areas that are adversely affected by UNFI’s discharges. Columbia
26
     Riverkeeper’s members use these areas for, inter alia, fishing, swimming, hiking, walking,
27
28   photography, boating, and observing wildlife. UNFI has consistently violated the conditions of

29

     COMPLAINT - 3
               Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 4 of 37



     its NPDES permits and exceeded the permits’ benchmark pollutant discharge levels. Columbia
 1
 2   Riverkeeper has serious concerns about the impacts of UNFI’s operations and industrial

 3   stormwater discharges on the Columbia River and its tributaries, including Gee Creek and Lake
 4
     River. UNFI’s operations and stormwater discharges degrade water quality in the Columbia
 5
     River Basin. The environmental, health, aesthetic, and recreational interests of Columbia
 6
 7   Riverkeeper’s members have been, are being, and will be adversely affected by UNFI’s NPDES

 8   permit violations addressed herein and by the members’ reasonable concerns related to the
 9
     effects of the violations and pollutant discharges. These injuries are fairly traceable to the
10
     violations and redressable by the Court.
11
12          10.     Columbia Riverkeeper has organizational standing to bring this action. Columbia

13   Riverkeeper actively engages in a variety of educational and advocacy efforts to improve water
14   quality in the Columbia River and its tributaries. UNFI has failed to fulfill its monitoring,
15
     recordkeeping, reporting, public disclosure, and planning requirements, among others, necessary
16
     for compliance with its NPDES permits. As a result, Columbia Riverkeeper is deprived of
17
18   information that supports its ability to serve its members by disseminating information and
19   taking appropriate action. Columbia Riverkeeper’s efforts to educate and advocate for greater
20
     environmental protection for the benefit of its members is thereby obstructed. Thus, Columbia
21
     Riverkeeper’s organizational interests have been adversely affected by UNFI’s violations. These
22
23   injuries are fairly traceable to UNFI’s violations and redressable by the Court.

24          11.     Defendant UNFI is a corporation authorized to conduct business under the laws of
25
     the State of Washington.
26
            12.     UNFI owns and operates a natural foods distribution center at or near 7909 S.
27
28   Union Ridge Parkway, Ridgefield, Washington 56010 (referred to herein as the “facility”).

29

     COMPLAINT - 4
               Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 5 of 37



                                    IV.     LEGAL BACKGROUND
 1
 2          13.     Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the discharge of

 3   pollutants by any person unless authorized under certain provisions of the CWA, including an
 4
     NPDES permit issued pursuant to Section 402 of the CWA, 33 U.S.C. § 1342.
 5
            14.     The State of Washington has established a federally approved state NPDES
 6
 7   program administered by Ecology. WASH. REV. CODE § 90.48.260; WASH. ADMIN. CODE ch.

 8   173-220. This program was approved by the Administrator of the EPA pursuant to section
 9
     402(b) of the CWA, 33 U.S.C. § 1342(b).
10
            15.     Ecology has issued several iterations of the Industrial Stormwater General Permit
11
12   (“General Permit”) under Section 402(a) of the CWA, 33 U.S.C. § 1342(a), the most recent of

13   which was issued on November 20, 2019 and takes effect January 1, 2020. The current General
14   Permit was issued on December 3, 2014, became effective on January 2, 2015, and is set to
15
     expire on December 31, 2019 (hereinafter the “General Permit”). The General Permit, in its
16
     various iterations since its first issuance in 1993, all of which contain comparable requirements,
17
18   authorizes those that obtain coverage thereunder to discharge stormwater associated with
19   industrial activity, a pollutant under the CWA, and other pollutants contained in the stormwater
20
     to waters of the United States subject to certain terms and conditions.
21
            16.     The General Permit imposes terms and conditions, including discharge
22
23   monitoring and sampling requirements, reporting and recordkeeping requirements, public

24   disclosure requirements, and restrictions on the quality of stormwater discharges. To reduce and
25
     eliminate pollutants in stormwater discharges, the General Permit requires, among other things,
26
     that permittees develop and implement a Stormwater Pollution Prevention Plan (“SWPPP”) that
27
28   includes appropriate best management practices (“BMPs”) and that applies all known and

29

     COMPLAINT - 5
                Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 6 of 37



     reasonable methods of pollution prevention, control, and treatment (“AKART”) to discharges.
 1
 2   The specific terms and conditions of the General Permit are described in detail in the Notice

 3   Letter. See Exhibit 1.
 4
                                               V.      FACTS
 5
              17.   UNFI was granted coverage for the facility under the General Permit that was
 6
 7   issued by Ecology on June 6, 2016 and set to expire on December 31, 2019 under NPDES Permit

 8   No. WAR303638 (the “Permit”).
 9
              18.   UNFI discharges stormwater associated with industrial activity and other
10
     pollutants via stormwater conveyances to tributaries of Gee Creek and Lake River.
11
12            19.   UNFI has violated the terms and conditions of the General Permit. UNFI’s

13   violations of the General Permit are set forth in sections II through VIII of the Notice Letter
14   attached hereto as Exhibit 1 and are incorporated herein by this reference. In particular, and
15
     among the other violations described in the Notice Letter, UNFI has violated the General Permit
16
     by failing to comply with water quality standards, implement BMPs to control water quality,
17
18   monitor discharges, inspect, timely complete and maintain adaptive management responses,
19   inspect, prohibit discharges, timely submit complete and accurate reports.
20
              20.   The General Permit requires UNFI to monitor stormwater discharges in a manner
21
     that is representative of discharges from the facility. UNFI has discharged stormwater containing
22
23   levels of pollutants that exceed the benchmark values established by the General Permit,

24   including on the days on which UNFI collected samples with the results identified in Table 1,
25
     below.
26
27
28
29

     COMPLAINT - 6
                Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 7 of 37



            Table 1: Benchmark Exceedances
 1
 2    Quarter for which       Turbidity          Zn Concentrations              Cu Concentration
      sample was reported     (Benchmark 25 NTU) (Benchmark 117                 (Benchmark 14 µg/L)
 3                                               µg/L)
 4    3Q 2016                 45.2               1170                           34.3
      4Q 2016                 24.4               59                             3.06
 5    1Q 2017                 14.1               52.7                           6.26
      2Q 2017                 16.4               98.5                           19.4
 6
      3Q 2017                 162                3240                           111
 7    4Q 2017                 11.6               193                            4.53
      1Q 2018                 14.5               68                             5.72
 8    2Q 2018                 “No Discharge”
 9    3Q 2018                 “No Discharge”
      4Q 2018                 115                274                            18.1
10                            3.76               32.9                           2.06
11                            (Average of 59.38) (Average of 153.45)            (Average of 10.08)
      1Q 2019                 38.7               112                            8.18
12    2Q 2019                 8.62               71.2                           6.44
      3Q 2019                 1.46               35.7                           1.05
13
      4Q 2019                 67                 220                            13.1
14
15          21.     UNFI’s exceedances of the benchmark values indicate that UNFI is failing to
16
     apply AKART to its discharges and is failing to implement an adequate SWPPP and BMPs.
17
     UNFI is in violation of the General Permit by not developing and/or implementing a SWPPP that
18
19   includes appropriate BMPs in accordance with the requirements of the General Permit, by not

20   applying AKART to discharges, by not implementing BMPs necessary to prevent discharges
21
     from causing or contributing to violations of water quality standards in the receiving waters, by
22
     discharging in a manner that causes or contributes to violations of water quality standards. These
23
24   requirements, and UNFI’s violations thereof, are described in detail in sections II and III of the

25   Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.
26
            22.     UNFI has violated the monitoring requirements of the General Permit. For
27
     example, UNFI has failed to collect, analyze, and report discharge samples over the last five
28
29   years during each calendar quarter as required by the General Permit. UNFI failed to collect

     COMPLAINT - 7
               Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 8 of 37



     stormwater samples at any of its discharge points during the following quarterly monitoring
 1
 2   periods: the second quarter of 2016 and the second and third quarters of 2018. UNFI has further

 3   failed to analyze quarterly samples for all parameters required by the General Permit. UNFI
 4
     violated these conditions by failing to analyze stormwater samples for the second quarter of 2016
 5
     and for failing to analyze quarterly samples for pH and oil sheen in the third quarter of 2016 and
 6
 7   oil sheen during the fourth quarter of 2016. The monitoring and inspection requirements, and

 8   UNFI’s violations thereof, are described in section IV of the Notice Letter, attached hereto as
 9
     Exhibit 1, and are incorporated herein by this reference.
10
            23.     UNFI has violated the reporting requirements of the General Permit. For example,
11
12   UNFI has failed to report discharge monitoring data as required by the Permit during the second

13   quarter of 2016. Additionally, UNFI has reported incorrect discharge monitoring data in the third
14   quarters of 2017and 2019. UNFI has further violated the permit by failing to submit corrected
15
     DMRs and annual reports to Ecology upon becoming aware of the incorrect information. The
16
     DMR reporting requirements, and UNFI’s violations thereof, are described in section IV.C. of
17
18   the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.
19          24.     The General Permit requires a permittee to undertake a Level 1 corrective action
20
     whenever contamination in the permittee’s stormwater discharge exceeds a benchmark level. A
21
     Level 1 corrective action comprises reviewing the SWPPP to ensure permit compliance; revising
22
23   the SWPPP to include additional operational source control BMPs with the goal of achieving the

24   applicable benchmark values in future discharges; signing and certifying the revised SWPPP;
25
     summarizing the Level 1 corrective action in the annual report; and fully implementing the
26
     revised SWPPP as soon as possible, but no later than the discharge monitoring report due date
27
28   for the quarter the benchmark was exceeded.

29

     COMPLAINT - 8
               Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 9 of 37



            25.     UNFI triggered a Level 1 corrective action for each benchmark exceedance
 1
 2   identified in Table 1, above. UNFI has violated the requirements of the General Permit described

 3   above by failing to conduct a Level 1 corrective action in accordance with permit conditions for
 4
     these exceedances. The corrective action requirements are described in more detail in section
 5
     V.A. of the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this
 6
 7   reference.

 8          26.      The General Permit requires a permittee to undertake a Level 2 corrective action
 9
     whenever its discharges exceed a benchmark value for any two quarters during a calendar year.
10
     A Level 2 corrective action comprises reviewing the SWPPP to ensure permit compliance;
11
12   revising the SWPPP to include additional structural source control BMPs with the goal of

13   achieving the benchmark in future discharges; signing and certifying the revised SWPPP;
14   summarizing the Level 2 corrective action (planned or taken) in the annual report; and fully
15
     implementing the revised SWPPP by August 31 of the following year, including installation of
16
     necessary structural source control BMPs.
17
18          27.     UNFI triggered several Level 2 corrective action requirements for multiple
19   pollutant parameters as indicated by the benchmark exceedances in Table 1, above. UNFI
20
     violated the requirements of the General Permit described above by failing to complete and
21
     maintain Level 2 corrective actions in the manner required each time UNFI’s stormwater
22
23   sampling results triggered the requirements of a Level 2 corrective action under the provisions of

24   the General Permit. These corrective action requirements, and UNFI’s violations thereof, are
25
     described in section V.B of the Notice Letter, attached hereto as Exhibit 1, and are incorporated
26
     herein by this reference.
27
28
29

     COMPLAINT - 9
              Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 10 of 37



            28.     The General Permit requires UNFI to submit an accurate and complete annual
 1
 2   report to Ecology no later than May 15 of each year that includes specific information. UNFI has

 3   violated these requirements by failing to submit annual reports that include all of the required
 4
     information for each of the calendar years 2016, 2017, and 2018. These annual report
 5
     requirements, and UNFI’s violations thereof, are described in section VII of the Notice Letter,
 6
 7   attached hereto as Exhibit 1, and are incorporated herein by this reference.

 8          29.     UNFI has failed to comply with recording and record keeping requirements of the
 9
     General Permit. These requirements, and UNFI’s violations thereof, are described in section VII
10
     of the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.
11
12          30.     UNFI has failed to comply with the General Permit’s requirements for reporting

13   and correcting permit violations. These requirements, and UNFI’s violations thereof, are
14   described in section VIII of the Notice Letter, attached hereto as Exhibit 1, and are incorporated
15
     herein by this reference.
16
            31.     Discharges from UNFI’s facility contribute to the polluted conditions of the
17
18   waters of the United States, including the Columbia River and its tributaries including Gee Creek
19   and Lake River. Discharges from UNFI’s facility contribute to the ecological impacts that result
20
     from the polluted condition of these waters and to Columbia Riverkeeper’s and its members’
21
     injuries resulting therefrom.
22
23          32.     The vicinity of the facility’s discharges is used by the citizens of Washington and

24   visitors, as well as at least one of Columbia Riverkeeper’s members, for activities including
25
     swimming, boating, biking, fishing and nature watching. Columbia Riverkeeper’s member(s)
26
     also derive(s) aesthetic benefits from the receiving waters. Columbia Riverkeeper’s and its
27
28
29

     COMPLAINT - 10
              Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 11 of 37



     members’ enjoyment of these activities and waters is diminished by the polluted state of the
 1
 2   receiving waters and by UNFI’s contributions to such polluted state.

 3          33.     A significant penalty should be imposed against UNFI under the penalty factors
 4
     set forth in section 309(d) of the CWA, 33 U.S.C. § 1319(d).
 5
            34.     UNFI’s violations were avoidable had UNFI been diligent in overseeing facility
 6
 7   operations and maintenance.

 8          35.     UNFI has benefited economically as a consequence of its violations and its failure
 9
     to implement improvements at the facility.
10
            36.     In accordance with Section 505(c)(3) of the CWA, 33 U.S.C. § 1365(c)(3), and 40
11
12   C.F.R. § 135.4, Columbia Riverkeeper is mailing a copy of this Complaint to the Administrator

13   of the EPA, the Regional Administrator for Region 10 of the EPA, and the Attorney General of
14   the United States.
15
                                           VI.     CAUSE OF ACTION
16
            37.     The preceding paragraphs and the allegations in sections II through V.B and VI
17
18   through VIII of the Notice Letter, attached hereto as Exhibit 1, are incorporated herein.
19          38.     UNFI’s violations of the NPDES permits described herein and in the Notice
20
     Letter constitute violations of an “effluent standard or limitation” as defined by Section 505(f) of
21
     the CWA, 33 U.S.C. § 1365(f).
22
23          39.     Upon information and belief, these violations committed by UNFI are ongoing or

24   are reasonably likely to continue to occur. Any and all additional violations of the General
25
     Permit which occur after the date of Columbia Riverkeeper’s Notice Letter, but before a final
26
     decision in this action, should be considered continuing violations subject to this Complaint.
27
28
29

     COMPLAINT - 11
                Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 12 of 37



               40.    Without the imposition of appropriate civil penalties and the issuance of an
 1
 2   injunction, UNFI is likely to continue to violate the General Permit to the further injury of

 3   Columbia Riverkeeper, its member(s), and the public.
 4
                                       VII.    RELIEF REQUESTED
 5
               Wherefore, Columbia Riverkeeper respectfully requests that this Court grant the
 6
 7   following relief:

 8             A.     Issue a declaratory judgment that UNFI violated, and continues to be in violation
 9
     of, the General Permit;
10
               B.     Enjoin UNFI from operating the facility in a manner that results in further
11
12   violations of the General Permit;

13             C.     Order UNFI to immediately implement a SWPPP that complies with the General
14   Permit;
15
               D.     Order UNFI to allow Columbia Riverkeeper to participate in the development and
16
     implementation of UNFI’s SWPPP;
17
18             E.     Order UNFI to provide Columbia Riverkeeper, for a period beginning on the date
19   of the Court’s Order and running for one year after UNFI achieves compliance with all of the
20
     conditions of the General Permit, with copies of all reports and other documents that UNFI
21
     submits to Ecology regarding UNFI’s coverage under the General Permit, at the same time those
22
23   documents are submitted to Ecology;

24             F.     Order UNFI to take specific actions to remediate the environmental harm caused
25
     by its violations;
26
               G.     Grant such other preliminary and/or permanent injunctive relief as Columbia
27
28   Riverkeeper may from time to time request during the pendency of this case;

29

     COMPLAINT - 12
                 Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 13 of 37



            H.       Order UNFI to pay civil penalties of $53,484.00 per day of violation for each
 1
 2   violation committed by UNFI after November 2, 2015, pursuant to Sections 309(d) and 505(a) of

 3   the CWA, 33 U.S.C. §§ 1319(d) and 1365(a), and 40 C.F.R. § 19.
 4
            I.       Award Columbia Riverkeeper its litigation expenses, including reasonable
 5
     attorneys’ and expert witness fees, as authorized by Section 505(d) of the CWA, 33 U.S.C. §
 6
 7   1365(d); and

 8          J.       Award such other relief as this Court deems appropriate.
 9
            RESPECTFULLY SUBMITTED this 23rd day of December 2019.
10
                     SMITH & LOWNEY, P.L.L.C.
11
12                   By: s/Claire Tonry
                         Claire Tonry, WSBA No. 44497
13                   2317 East John Street
                     Seattle, Washington 98112
14                   Phone: (206) 860-2883
15                   Email: claire@smithandlowney.com

16                   COLUMBIA RIVERKEEPER
                     By: s/Simone Anter
17
18                   Simone Anter, WSBA No. 52716
                     407 Portway Ave. Suit 301
19                   Hood River, Oregon 97031
20                   Phone: (541) 399-5312 (Anter)
                     Email: simone@columbiariverkeeper.org
21
                     Attorneys for Plaintiff Columbia Riverkeeper
22
23
24
25
26
27
28
29

     COMPLAINT - 13
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 14 of 37



                           S   mith     & Lo w n e y , P . L . L . C .
                                  23 T7 East J ohn Street
                               S eattle , WASHfNGTaN 9B 1 12
                                (2D&) S6 D- 2 BS3 , Fax ( 2 0 6 ) B B O - A 1 B7



                                            October 18, 2019

Via CERTIFIED MAIL - Return Receipt Requested

Managing Agent
United Natural Foods West, Inc.
7909 S Union Ridge Parkway
Ridgefield, WA 98642

Re: NOTICE OF INTENT TO SUE UNDER THE CLEAN WATER ACT AND
REQUEST FOR COPY OF STORMWATER POLLUTION PREVENTION PLAN

Dear Managing Agent:

        We represent Columbia Riverkeeper, 407 Portway Ave, Suite 301, Hood River, OR
97031. This letter provides you with sixty days’ notice of Columbia Riverkeeper’s intent to file a
citizen suit against United Natural Foods West, Inc. (“UNFI”) under section 505 of the Clean
Water Act (“CWA”), 33 U.S.C § 1365, for the violations described below. This letter also
requests a copy of the complete and current stormwater pollution prevention plan (“SWPPP”)
required by UNFTs National Pollution Discharge Elimination System (“NPDES”) permit.

        UNFI was granted coverage under Washington’s Industrial Stormwater General Permit
(“ISGP”) issued by the Washington Department of Ecology (“Ecology”) on June 6, 2016 and set
to expire on December 31, 2019, under permit number WARS03638 (the Permit). UNFI
submitted an application for permit renewal on April 23, 2019, 180 days prior to the expiration
of the permit, as required under the ISGP.

        UNFI has violated and continues to violate the CWA (see Sections 301 and 402 of the
CWA, 33 U.S.C. §§ 1311 and 1342) and the terms and conditions of the Permit with respect to
the operation of, and discharges of stormwater and pollutants from, its facility located at or near
7909 S. Union Ridge Parkway, Ridgefield, Washington 56010 (the “facility”) where it operates a
natural foods distribution center. The facility subject to this notice includes any contiguous or
adjacent properties owned or operated by UNFI.


   L      COLUMBIA RIVERKEEPER’S COMMITMENT TO PROTECTING A
          FISHABLE AND SWIMMABLE COLUMBIA RIVER.
    Columbia Riverkeeper’s mission is to restore and protect the water quality of the Columbia
River and all life connected to it, from the headwaters to the Pacific Ocean. Columbia
Riverkeeper is a non-profit organization with members who live, recreate, and work throughout
the Columbia River basin, including near and downstream of UNFEs facility.
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 15 of 37




        Threats facing the Columbia River and its tributaries are severe by any measure. See
Columbia River Basin State o f the River Report for Toxics, Environmental Protection Agency,
Region 10 (January 2009) (available online at: https://www.epa.gov/columbiariver/ 2009-state-
river-report-toxics). In fact, the vast majority of rivers and streams in Washington fail to meet
basic state water quality standards for pollutants such as toxics and temperature. See State of
Washington 303(d) List (available online at: https://ecology.wa.gov/Water-Shorelines/Water"
quality/Water-improvement/Assessment-of-state-waters-303d). Water quality standards are
designed to protect designated uses, including aquatic life, fishing, swimming, and drinking
water.

         Stormwater runoff is “one of the great challenges of water pollution control” and “is a
principal contributor to water quality impairment of waterbodies nationwide.”' See Urban Storm
Management in the United States, National Research Council (Oct. 15, 2008) (available online
at: http://www.epa.gov/npdes/pubs/nrc_stormwaterreport.pdf). When rain sends runoff across
streets, construction projects, and industrial facilities, the water picks up contaminants that are
drained into waterways such as the Columbia River and its tributaries. To address this leading
cause of water quality impairment, Columbia Riverkeeper invests significant time and resources
in reducing pollutant loads fi'om industrial, municipal, and construction stormwater sources.

        This Notice of Intent to Sue UNFI is part of Columbia Riverkeeper’s effort to improve
water quality in the Columbia River Basin for purposes including swimming, habitat quality, and
subsistence, recreational, and commercial fishing. Columbia Riverkeeper has serious concerns
about the impacts of UNFFs operations and industrial stormwater discharges on the Columbia
River and its tributaries. As discussed below, UNFI has habitually failed to properly sample and
report its stormwater discharges and failed to adopt and implement a SWPPP that satisfies the
requirements of Washington’s ISGP. UNFFs operations and stormwater discharges degrade
water quality in the Columbia River Basin and may contribute to conditions that place the health
of those who use the Columbia and its tributaries at risk.

   II.     COMPLIANCE WITH STANDARDS.

        Condition SIO.A of the Permit prohibits discharges that cause or contribute to violations
of water quality standards. Water quality standards are the foundation of the CWA and
Washington’s efforts to protect clean water. In particular, water quality standards represent the
U.S. Environmental Protection Agency (“EPA”) and Ecology’s determination, based on
scientific studies, of the thresholds at which pollution starts to cause significant adverse effects
on fish or other beneficial uses. For each water body in Washington, Ecology designates the
“beneficial uses” that must be protected through the adoption of water quality standards.

        A discharger must comply with both narrative and numeric criteria water quality
standards. WAC 173-201 A-OlO; WAC 173-201A-510 (“No waste discharge permit can be
issued that causes or contributes to a violation of water quality criteria, except as provided for in
this chapter.”). Narrative water quality standards provide legal mandates that supplement the
numeric criteria. Furthermore, the narrative water quality standard applies with equal force even
if Ecology has established a numeric water quality standard. Specifically, Condition SIO.A of
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 16 of 37



the Pemiit requires that UNFFs discharges not cause or contribute to an excursion of
Washington State water quality standards.

        UNFI discharges to a tributary which discharges to Gee Creek. UNFI discharges
stormwater that contains elevated levels of turbidity, copper, and zinc as indicated in the table of
benchmark excursions below. These discharges cause and/or contribute to violations of water
quality standards for turbidity, copper, zinc, and aesthetic values in the tributary and Gee Creek
and have occurred each and every day since Ecology issued UNFI ISGP coverage on which there
wasO.l inch or more of precipitation, and continue to occur. SeeWAC 173-201A-200 (Fresh
water designated uses and criteria) (l)(a)(b)(general criteria that apply to all aquatic life fresh
water uses), 1(e)(turbidity criteria), 2(a)(general criteria applicable to fresh water recreational
uses), (4)(miscellaneous uses ineluding wildlife habitat, harvesting commerce and navigation,
boating, and aesthetics general criteria); WAC 173-201A-240 (Toxic substances criteria for
copper and zinc); WAC 173-20lA-260 (Natural conditions and other water quality criteria and
applications); WAC 173-201A-600, 602(Use designations - Fresh waters; WAC 173-20 lA-602
™designated for Aquatic life use; Core summer salmonid habitat; Recreation use; Primary
contact recreation; Water supply use; Domestic, Industrial, Agricultural, Stock, Wildlife Habitat;
and Miscellaneous uses; Harvesting, Commerce and Navigation, Boating, Aesthetics).
Precipitation data from that time period is appended to this notice of intent to sue.

Table 1; Benchmark Exceedances
       Quarter for    Turbidity                 Zn Concentrations       Cu Concentration
       which sample    (Benchmark 25            (Benchmark 117          (Benchmark 14
       was reported   NTU)                      pg/L)                   Pg/L)
       30 2016           45.2                   1170                    34.3
       4Q 2016           24.4                   59                      3,06

       1Q2017            14.1                   52.7                    6.26
       20 2017           16.4                   98.5                    19.4
       3Q2017            162                    3240                    111

       40 2017           11.6                   193                     4.53
       10 2018           14.5                   68                      5.72
       2Q 2018                                    “No Discharge”
       3Q2018                                     “No Discharge”
       40 2018           59.38                  153.45                 10.08
       1Q2019            38.7                   112                    8.18
       20 2019           8.62                   71.2                   6.44
       30 2019           1.46                   0.037                  0.00105

        Condition SI O.C of the Permit requires UNFI to apply all known and reasonable methods
of pollution prevention, eontrol, and treatment (“AKART”) to all discharges, including preparing
and implementing an adequate SWPPP and best management practices (“BMPs”)- UNFI has
violated and continues to violate this condition by failing to apply AKART to its discharges by,
           Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 17 of 37




among other things, failing to implement an adequate SWPPP and BMPs. These violations have
occurred on each and every day since Ecology issued UNFIISGP coverage and continue to
occur every day.

        Condition S1.A of the Permit requires that all discharges and activities authorized be
consistent with the terms and conditions of the permits. UNFI has violated these conditions by
discharging and acting inconsistent with the conditions of the Permit as described in this notice
of intent to sue.

    III.    STORMWATER POLLUTION PREVENTION PLAN VIOLATIONS.

        UNFI has not developed and implemented a SWPPP that complies with the requirements
of the Permit, The violations of the Permit’s SWPPP provisions described below have occurred
each and every day since Ecology issued UNFI ISGP coverage and will continue to occur each
day for the foreseeable future.

           A. Failure to Implement and Update a SWPPP

           Condition S3. AT of the Permit requires UNFI to create and implement a SWPPP
that is consistent with the Permit’s requirements and to update the SWPPP as necessary to
maintain compliance with permit conditions. UNFI is in violation of Condition S3, A because
UNFFs SWPPP is not consistent with Permit requirements for a SWPPP, is not folly
implemented, and has not been updated as necessary.

           B. Failure to Prepare a SWPPP with AKART BMPs.

           Condition S3.A.2 of the Permit requires the SWPPP to specify BMPs necessary to
provide AKART. UNFI is violating Condition S3.A.2 because UNFI has failed to prepare a
SWPPP that includes AKART BMPs and BMPs necessary to comply with state water quality
standards.

           C. Failure to Timely Update the Facility’s SWPPP.

        Condition S3.A.4.C of the Permit requires the SWPPP to be updated and consistent
with the 2015 ISGP by January 30, 2015. UNFI has violated Condition S3.A.4.C by failing to
timely update and certify the facility’s SWPPP, including as noted in Ecology’s compliance
inspection on April 25, 2018,

           D. Failure to Describe Necessary BMPs.

        UNFFs SWPPP fails to satisfy the requirements of Condition S3 of the Permit
because it does not adequately describe the necessary BMPs. Condition S3.B.4 of the Permit
requires that the SWPPP include a description of the BMPs that are necessary for the facility to
eliminate or reduce the potential to contaminate stormwater. Condition S3.B.4 of the Permit
requires that the SWPPP detail how and where the selected BMPs will be implemented.
Condition S3. A. 3 of the Permit requires that the SWPPP include BMPs consistent with approved
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 18 of 37



stormwater technical manuals (or document how stormwater BMPs included in the SWPPP are
demonstratively equivalent to the practices contained in the approved stormwater technical
manuals, including the proper selection, implementation, and maintenance of all applicable and
appropriate BMPs). The current Stormwater Management Manual for Western Washington is
available at https://ecology.wa.gov/Regulations-Permits/Guidance-technical-
assistance/Storrawater-permittee-guidance-resources/Stormwater-manuals. UNFFs SWPPP does
not comply with these requirements because it does not adequately describe and explain in detail
the BMPs selected, does not include BMPs consistent with approved stormwater technical
manuals, or does not include BMPs that are demonstratively equivalent to approved BMPs with
documentation of BMP adequacy.

          E. Failure to Include a Site Map.

         UNFFs SWPPP fails to satisfy the requirements of Condition S3.B.1 of the Permit
because it does not include a site map that identifies significant features, the stormwater drainage
and discharge structures, the stormwater drainage areas for each stormwater discharge point off­
site, a unique identifying number for each discharge point, each sampling location with a unique
identifying number, paved areas and buildings, areas of pollutant contact associated with specific
industrial activities, conditionally approved non-stormwater discharges, surface water locations,
areas of existing and potential soil erosion, vehicle maintenance areas, and lands and waters
adjacent to the site that may be helpful in identifying discharge points or drainage routes.

          F. Failure to Include a Facility Assessment.

        UNFFs SWPPP fails to satisfy the requirements of Condition S3.B.2 of the Permit
because it fails to include a facility assessment. The SWPPP fails to include an adequate facility
assessment because it does not adequately describe the industrial activities conducted at the site,
the general layout of the facility including buildings and storage of raw materials, the flow of
goods and materials through the facility, the regular business hours, and the seasonal variations
in business hours or industrial activities.

          G. Failure to Include an Inventory of Industrial Activities.

        UNFFs SWPPP fails to comply with Condition S3.B.2.b of the Permit because it
does not include an inventory of industrial activities that identifies all areas associated with
industrial activities that have been or may potentially be sources of pollutants. The SWPPP does
not identify all areas associated with outdoor storage of materials or products; outdoor
manufacturing and processing; onsite dust or particulate generating processes; on-site waste
treatment, storage, or disposal; vehicle and equipment fueling, maintenance, and/or cleaning;
roofs or other surfaces exposed to air emissions from a manufacturing building or a process area;
and roofs or other surfaces composed of materials that may be mobilized by stormwater, as
required by these permit conditions.

          H. Failure to Include an Inventory of Materials.

       UNFFs SWPPP does not comply with Condition S3.B.2.C of the Permit because it
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 19 of 37



does not include an adequate inventory of materials. The SWPPP does not include: an inventory
of materials that lists the types of materials handled at the site that potentially may be exposed to
precipitation or runoff and that could result in stormwater pollution; a short narrative for each
material describing the potential for pollutants to be present in stormwater discharge that is
updated when data becomes available to verify the presence or absence of pollutants; or a
narrative description of any potential sources of pollutants from past activities, materials, and
spills that were previously handled, treated, stored, or disposed of in a manner to allow ongoing
exposure to stormwater, as required. The SWPPP also does not include the method and location
of on-site storage or disposal of such materials and a list of significant spills and significant leaks
of toxic or hazardous pollutants, as the Permit requires.

          I. Failure to Identify Specific Individuals.

       UNFTs SWPPP does not comply with Condition S3.B.3 of the Permit because it
does not identify specific individuals by name or title whose responsibilities include SWPPP
development, implementation, maintenance, and modification.

          J. Failure to Include and Implement Mandatory BMPs.

           Condition S3.B.4 of the Permit requires that permittees include in their SWPPPs,
and implement, certain mandatory BMPs unless site conditions render the BMP unnecessaiy,
infeasible, or an alternative and equally effective BMP is provided. UNFl is in violation of these
requirements because it has failed to include in its SWPPP, and implement, the mandatory BMPs
required by the Permit, as detailed below.

          K. Failure to Include Required Operational Source Control BMPs.

            UNFfs SWPPP does not comply with Condition S3.B.4.b.i o f the Permit because
it does not include required operational source control BMPs in the following categories: good
housekeeping (including definition of ongoing maintenance and cleanup of areas that may
contribute pollutants to stormwater discharges, and a schedule/ffequency for each housekeeping
task); preventive maintenance (including BMPs to inspect and maintain stormwater drainage and
treatment facilities, source controls, treatment systems, and plant equipment and systems, and the
schedule/frequency for each task); spill prevention and emergency cleanup plan (including
BMPs for preventing spills that can contaminate stormwater; for material handling procedures;
storage requirements; cleanup equipment and procedures; and spill logs); employee training
(including an overview of what is in the SWPPP, how employees make a difference in
complying with the SWPPP, spill response procedures, good housekeeping, maintenance
requirements, material management practices, how training will be conducted, the
frequency/schedule of training, and a log of the dates on which specific employees received
training); inspections and recordkeeping (including documentation of procedures to ensure
compliance with permit requirements for inspections and recordkeeping, including identification
of personnel who conduct inspections, provision of a tracking or follow-up procedure to ensure
that a report is prepared and appropriate action taken in response to visual monitoring, definition
of how UNFI will comply with signature and record retention requirements, certification of
compliance with the SWPPP and Pennit, and all inspection reports completed by UNFI).
          Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 20 of 37




              L. Failure to Include Measures to Identify and Eliminate Illicit Discharges.

       UNFFs SWPPP does not comply with Condition S3.B.4.b.i.7 of the Permit
because it does not include measures to identify and eliminate the discharge of process
wastewater, domestic wastewater, noncontact cooling water, and other illicit discharges.

              M. Failure to Include Structural Sources Control BMPs.

        UNFFs SWPPP does not comply with Condition S3.B.4.b.ii of the Permit because
it does not include required structural source control BMPs to minimize the exposure of
manufacturing, processing, and material storage areas to rain, snow, snowmelt, and runoff
UNFFs SWPPP does not comply with Condition S3,B.4.b.iii of the Permit because it does not
include treatment BMPs as required.

              N. Failure to Include BMPs to Prevent Soil Erosion.

        UNFFs SWPPP fails to comply with Condition S3.B.4.b.v of the Permit because it
does not include BMPs to prevent the erosion of soils or other earthen materials and prevent off­
site sedimentation and violations of water quality standards.

              O. Failure to Include Records of Employee Training.

        UNFFs SWPPP fails to comply with Condition S3.B.4.b.i.5 of the Permit because
it does not include the required records of employee training, including as noted in Ecology’s
compliance inspection on April 25, 2018.

              P. Failure to Include Required Details of Stormwater Sampling Plan.

        UNFFs SWPPP fails to satisfy the requirements of Condition S3.B.5 of the Permit
because it fails to include all of the minimum required details of the stormwater sampling plan,
including as noted in Ecology’s compliance inspection on April 25, 2018. The SWPPP does not
include a sampling plan that: identifies points of discharge to surface waters, storm sewers, or
discrete ground water infiltration locations; documents why any discharge point is not sampled;
identifies each sampling point by its unique identifying number; identifies staff responsible for
conducting stormwater sampling; specifies procedures for sample collection and handling;
specifies procedures for sending samples to the a laboratory; identifies parameters for analysis,
holding times and preservatives, laboratory quantization levels, and analytical methods; or
specifies the procedure for submitting the results to Ecology.

   IV.        MONITORING AND REPORTING VIOLATIONS.

         A.      Failure to Collect Quarterly Samples.

       Condition S4.B of the Permit requires UNFI to sample its stormwater discharge once
during every calendar quarter. Conditions S3.B.5.b and S4.B.2.C of the Permit requires UNFI to
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 21 of 37




collect stormwater samples at each distinct point of discharge offsite for each pollutant described
in condition S5.B, of the Permit. UNFI has violated these permit conditions each quarter it failed
to sample each distinct point of discharge, and each quarter it failed to collect stormwater
samples at any of its discharge points, including the second, third, and fourth quarters of 2016,
and the second and third quarters of 2018.

      Each failure to collect a sample of a required pollutant is a separate violation of the Clean
Water Act.

        B.     Failure to Analyze Quarterly Samples.

        Condition S5.A.1 of the Permits requires UNFI to analyze quarterly stormwater samples
for turbidity, pH, total copper, total zinc, and oil sheen. UNFI violated these conditions by failing
to analyze stormwater samples for the second quarter of 2016 and for failing to analyze quarterly
samples for pH and oil sheen in the third quarter of 2016, oil and grease during the fourth quarter
of2016.

        C.     Failure to Report Correct Discharge Monitoring Data.

         Condition S9.A of the Permit requires UNFI to use DMR forms provided or approved by
Ecology to summarize, report and submit monitoring data to Ecology. For each monitoring
period (calendar quarter) a DMR must be completed and submitted to Ecology not later than 45
days after the end of the monitoring period, UNFI has violated these conditions by failing to
submit a DMR for second quarter 2016, and by reporting copper and zinc discharge data
incomectly, including on UNFI’s third quarter 2017 DMR, as noted by UNFFs consultant, and
on UNFFs DMRs for fourth quarter 2016, first quarter 2017, first and fourth quarters 2018, and
first, second, and third quarters 2019.

        Condition S9.D of the Permit requires UNFI to include the results of any sampling it
conducts more frequently than requires by the Pennit. UNFI has violated this permit condition
by failing to report the data making up the average discharge data reported on UNFFs fourth
quarter of 2016 and second quarter of 2017 DMRs.

        Where UNFI becomes aware that it submitted incorrect information in any report to
Ecology, Condition G20 of the Permit requires UNFI to promptly submit such facts or
information to Ecology. UNFI is in violation of Condition G20 including because it failed to
promptly submit corrected DMRs and annual reports to Ecology after becoming aware that its
reports were incoiTect.

   V.        CORRECTIVE ACTION VIOLATIONS.

        A.     Failure to Implement Level One Corrective Actions.

       Condition S8.B of the Permit requires UNFI take specified actions, called “Level One
Corrective Action,” each time quarterly stormwater sample results exceed any of the benchmark
values described in Conditions S5.A and S5.B.
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 22 of 37




        As described by Condition S8.B of the Permit, a Level One Corrective Action requires
that UNFl; (1) review the SWPPP for the facility and ensure that it fully complies with Condition
S3 of the Permit and contains the correct BMPs from the applicable Stormwater Management
Manual; (2) make appropriate revisions to the SWPPP to include additional operational source
control BMPs with the goal of achieving the applicable benchmark values in future discharges
and sign and certify the revised SWPPP in accordance with the Permit; and (3) summarize the
Level One Corrective Action in the Annual Report required under Condition S9.B of the Permit.
Condition S8.B of the Permit requires that UNFl implement the revised SWPPP as soon as
possible and no later than the DMR due date for the quarter the benchmark was exceeded. UNFl
was reminded of this requirement by Ecology in the inspection report documenting the April 25,
2018 inspection.

       Conditions S5.A and S5.B and Tables 2 and 3 of the Permit establish the following
applicable benchmarks: turbidity 25 NTU; total copper 14 pg/L; and total zinc 117 pg/L.

         UNFl violated the Level One Corrective Action requirements of the Permit described
above by failing to conduct Level One Corrective Action in accordance with pennit conditions,
including the required investigation, the required review, revision, and certification of the
SWPPP, the required implementation of additional BMPs, and the required summarization in the
annual report each time quarterly stormwater sampling results were greater than a benchmark,
including as identified in Table 1, above, and copper and zinc in the fourth quarter of 2016,
copper and zinc in the first quarter of 2017, copper in the fourth quarter of 2017, copper and zinc
in the first quarter of 2018, copper in the fourth quarter of 2018, and copper and zinc in the first
and second quarters of 2019,

         The benchmark exceedances identified above are based upon the information currently
available to Riverkeeper from Ecology’s publicly available records. UNFLs failure to report
metals in the correct units also leads Riverkeeper to suspect that the facility has failed to conduct
sufficient Level One Corrective Actions in response to additional benchmark exceedances
including, but not limited to exceedances for: copper and zinc in the fourth quarter of 2016,
copper and zinc in the first quarter of 2017, copper in the fourth quarter of 2017, copper and zinc
in the first quarter of 2018, copper in the fourth quarter of 2018, and copper and zinc in the first
and second quarters of 2019.

         Riverkeeper provides notice of its intent to sue UNFl for failing to comply with all of the
Level One Corrective Action requirements each and every time quarterly stormwater sample
results exceeded an applicable benchmark value for any quarter during a calendar year, including
any such excursions that are not discussed herein, since June 6, 2016.

       B.      Failure to Implement Level Two Corrective Actions.

       Condition S8.C of the Permit requires UNFl take specified actions, called “Level Two
Corrective Action,” each time quarterly stormwater sample results exceed any of the benchmark
values described in Conditions S5.A and S5.B for any two quarters in a calendar year.
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 23 of 37




        As described by Condition S8.C of the Permit, a Level Two Corrective Action requires
that UNFI: (1) review the SWPPP for the facility and ensure that it fully complies with Condition
S3 of the Permits and contains the correct BMPs from the applicable Stormwater Management
Manual; (2) make appropriate revisions to the SWPPP to include additional structural source
control BMPs with the goal of achieving the applicable benchmark values in future discharges
and sign and certify the revised SWPPP in accordance with the Permit; and (3) summarize the
Level Two Corrective Action (planned or taken) in the Annual Report required under Condition
S9. B of the Permit. Condition S8. C of the Permit requires that UNFI implement the revised
SWPPP as soon as possible, and no later than August 31 of the following year from the quarter
the benchmark was exceeded. UNFI was reminded of Condition 8.C requirements by Ecology in
the inspection report documenting the April 25, 2018 inspection.

        The Permit establishes the benchmarks applicable to UNFI described in Section V.A of
this notice of intent to sue letter.

        UNFI violated the requirements of the Permit described above by failing to conduct a
Level Two Coirective Action in accordance with permit conditions—including the required
review, revision, and certification of the SWPPP; the required implementation of additional
BMPs to ensure that all points of discharge from the facility meet benchmarks (not just the
sampled point of discharge), including additional structural source control BMPs; and the
required summarization in the annual report—each time since June 6, 2016 that UNFFs quarterly
stormwater sampling results were greater than a benchmark for any two quarters during a
calendar year. These violations include, but ai*e not limited to, UNFFs failure to fulfill these
obligations triggered by exceedances in the 2017 calendar year for copper and zinc.

        The benchmark excursions identified above are based upon information currently
available to Riverkeeper and from Ecology's publically available records. UNFFs failure to
report metals in the correct units also leads Riverkeeper to suspect that the facility has failed to
conduct sufficient Level Two Corrective Actions in response to additional benchmark
exceedances in the last three years, including, but not limited to exceedances for copper and zinc
during the 2016 calendar year. Riverkeeper provides notice of its intent to sue UNFI for failing
to comply with all the Level Two Corrective Action requirements each and every time quarterly
stormwater sample results exceeded an applicable benchmark value for any two quarters during a
calendar year since June 6, 2016.

       B.      Failure to Implement Level Three Corrective Actions.

       Condition S8.D of the Pennit requires UNFI to take specified actions, called a “Level
Three Corrective Action," each time quarterly stormwater sample results exceed an applicable
benchmark value or are outside the benchmark range for pH for any three quarters during a
calendar year.

        As described in Condition S8.D of the Pennit, a Level Three Corrective Action requires
UNFI: (1) review the SWPPP for the facility and insure that it fully complies with Condition S3
of the Permit; (2) make appropriate revisions to the SWPPP to include additional treatment
BMPs with the goal of achieving the applicable benchmark value(s) in future discharges and



                                                                                                 10
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 24 of 37



additional operational and/or structural source control BMPs if necessary for proper fimction and
maintenance of treatment BMPs, and sign and certify the revised SWPPP in accordance with
Condition S3.A.6 of the Permit; and (3) summarize the Level Three Con'ective Action (planned
or taken) in the Annual Report required under Condition S9.B of the Permit, including
information on how monitoring, assessment, or evaluation information was (or will be) used to
determine whether existing treatment BMPs will be modified/enhanced, or if new/additional
treatment BMPs will be installed. Condition S8.D.2 of the Permit requires that a Qualified
Industrial Stormwater Professional review the revised SWPPP, sign its certification form, and
certify that it is reasonably expected to meet benchmarks upon implementation.

        Condition S8.D.3 of the Permit requires that, before installing BMPs that require the site-
specific design or sizing of structures, equipment, or processes to collect, convey, treat, reclaim,
or dispose of industrial stormwater, that UNFI submit an engineering report (including the
alternatives considered and why the option was selected; design data; results expected; a
statement that the proposed treatment is reasonably expected to meet the benchmarks, supported
by sound engineering justification; and certification by a licensed professional engineer), and an
operations and maintenance manual to Ecology for review in. The engineering report must be
submitted no later than the May 15 prior to the Level Three Con*ective Action Deadline. The
operations and maintenance manual must be submitted to Ecology no later than 30 days after
construct!on/installation is complete.

       Condition S8.D.5 of the Permit requires UNFI fully implement the revised SWPPP
according to condition S3 of the Peimit and the applicable stormwater management manual as
soon as possible, and no later than September 30th of the following year.

        The Permit establishes the benchmarks applicable to UNFI described in Section V.A of
this notice of intent to sue letter.

       UNFI has violated Condition S8.D by failing to conduct the required elements of the
Level Three Corrective Action UNFI triggered for copper and zinc during calendar year 2017.


   VI.     ANNUAL REPORT VIOLATIONS.

        Condition S9.B of the Permit requires UNFI to submit complete and accurate annual
reports to Ecology, no later than May 15 of each year using Ecology’s Water Quality Peimitting
Portal.

        As described by Condition S9.B of the Permit, annual reports shall include corrective
action documentation and if corrective action is not complete, UNFI must describe the status of
any outstanding corrective actions. Each annual report must: (1) identify the condition triggering
the need for corrective action review; (2) describe the problem(s) and identify the dates they
were discovered (for example, problems raised during the inspection by Ecology on April 25,
2018); (3) summarize any Level One, Two, and/or Three corrective actions completed during the
previous calendar year and include the dates of completion; and (4) describe the status of any




                                                                                                 11
           Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 25 of 37



Level Two or Three corrective actions triggered during the previous calendar year and identify
the date of expected completion. UNFI must also retain a copy of all annual reports onsite.

       UNFI violated the requirements of the Permits described above by failing to timely
submit complete and accurate annual reports as required for 2016, 2017, and 2018.

    VII.    VIOLATIONS OF REPORTING AND RECORDKEEPING
            REQUIREMENTS.

       A.      Failure to Record Information.

        Condition S4.B.3 of the Permit requires UNFI record and retain specified information for
each stormwater sample taken, including the sample date and time, a notation describing if UNFI
collected the sample within the first 12 hours of stormwater discharge event, an explanation of
why UNFI could not collect a sample within the first 12 hours of a stormwater discharge event,
the sample location, method of sampling and of preservation, and the individual performing the
sampling. UNFI is in violation of these conditions as it has not recorded each of these specified
items for each sample taken since obtaining Permit coverage.

       B.      Failure to Retain Records.

        Condition S4.4 and S9.C of the Pennit requires UNFI to retain for a minimum of five
years a copy of the current Permit, a copy of UNFFs coverage letter, records of all sampling
information and laboratory documentation, inspection reports including required documentation,
any other documentation of compliance with permit requirements, all equipment calibration
records, all BMP maintenance records, all original recordings for continuous sampling
instrumentation, copies of all laboratory results, copies of all required reports, and records of all
data used to complete the application for the Permit. UNFI is in violation of these conditions
because it has failed to retain records of such information, reports, and other documentation since
obtaining Permit coverage.

   VIII. FAILURE TO REPORT PERMIT VIOLATIONS.

        Condition S9.E of the Pennit requires UNFI to take certain actions in the event UNFI is
unable to comply with any of the terms and conditions of the Pennit which may endanger human
health or the environment, or exceed any numeric effluent limitation in the permit. In such
circumstances, UNFI must immediately take action to minimize potential pollution or otherwise
stop the noncompliance and correct the problem, and UNFI must immediately notify the
appropriate Ecology regional office of the failure to comply. UNFI must then submit a detailed
written report to Ecology, including specified details, within 5 days o f the time UNFI became
aware of the circumstances unless Ecology requests an earlier submission.

        On information and belief, UNFI routinely violates these requirements, including each
and every time UNFI failed to comply with the corrective action requirements described in
section V of this notice of intent to sue, each and every time UNFI failed to sample a discharge
point, and each and every time UNFI discharged stormwater with concentrations of pollutants in



                                                                                                  12
          Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 26 of 37



excess of the Permit benchmarks and water quality criteria described above. All these violations
may endanger human health or the environment.

   IX.      REQUEST FOR SWPFF.

       Pursuant to Condition S9.F of the Permit. Columbia Riverkeeper hereby requests that
UNFI provide Riverkeeper a copy oh or access to. UNFFs SWPPP complete with all
incorporated plans, monitoring reports, checklists, and training and inspection logs. The copy of
the SWPPP and any other communications about this request should be directed to the
undersigned at the address below.

        Should UNFI fail to provide the requested complete copy of, or access to, its SWPPP as
required by Condition S9.F of the 2015 Permit, UNFI will be in violation of that condition,
which violation shall also be subject to this Notice of Intent to Sue and any resulting lawsuit.

   X.       PARTY GIVING NOTICE OF INTENT TO SUE.

         The full name, address, and telephone number of the party giving notice is:

         Columbia Riverkeeper
         407 Portway Ave, Suite 301
         Hood River, OR 97031
         (541) 399-5312

   XL       ATTORNEYS REPRESENTING RIVERKEEPER,

         The attorneys representing Columbia Riverkeeper in this matter are:

         Simone Anter, Associate Attorney
         Columbia Riverkeeper
         407 Portway Ave, Suite 301
         Hood River, OR 97031
         (541) 399-5312
         simone@columbiariverkeeper.org

         Claire Tonry, Attorney
         Smith & Lowney, PLLC
         2317 E. John St.
         Seattle, WA 98112
         Main: (206) 860-2883
         Direct: (206) 860-1394
         claire@smithandlowney.com

   XII.     CONCLUSION.




                                                                                               13
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 27 of 37



        The above-described violations reflect those indicated by the information currently
available to Columbia Riverkeeper based on its review of the public record. These violations are
ongoing. Columbia Riverkeeper intends to sue for all violations, including those yet to be
uncovered and those committed after the date of this Notice of Intent to Sue.

         Under Section 309(d) of the CWA, 33 U.S.C § 1319(d), UNFI is subject to a separate
daily penalty assessment for each violation (the current maximum daily penalty assessment is
37,500 per day for each violation that occurred through November 2, 2015 and $53,484 for each
violation thereafter). In addition to civil penalties, Columbia Riverkeeper will seek injunctive
relief to prevent further violations under Sections 505(a) and (d) of the Clean Water Act, 33
U.S.C. § 1365(a) and (d), and such other relief as is permitted by law. Also, Section 505(d) of the
Clean Water Act, 33 U.S.C. § 1365(d), pennits prevailing parties to recover costs, including
attorney’s fees.

        Columbia Riverkeeper believes that this NOTICE OF INTENT TO SUE sufficiently
states grounds for filing suit. Columbia Riverkeeper intends, at the close of the 60-day notice
period, or shortly thereafter, to file a citizen suit against UNFI under Section 505(a) of the Clean
Water Act for the violations described herein.

        Columbia Riverkeeper is willing to discuss effective remedies for the violations
described in this letter and settlement terms during the 60-day notice period. If you wish to
pursue such discussions in the absence of litigation, we suggest that you initiate those
discussions within ten (10) days of receiving this notice so that a meeting can be arranged and so
that negotiations may be completed promptly. We do not intend to delay the filing of a complaint
if discussions are continuing when the notice period ends. If you believe that any of the
allegations in this Notice are incorrect or based on incomplete infonnation in the public record,
please bring those facts to our attention.

                                      Sincerely,

                                       S m i t h Sc L o w n e y , P L L C




                                      Claire Tonry


cc:    Andrew Wheeler, Acting Administrator, U.S. EPA
       Chris Hladick, Acting Region 10 Administrator, U.S. EPA
       Maia D. Bellon, Director, Washington Department of Ecology
       Registered Agent (CT Corporation System, 711 Capitol Way S. Suite 204, Olympia, WA,
       98501)
       Lauren Goldberg, Legal and Program Director, Columbia Riverkeeper




                                                                                                  14
        Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 28 of 37
DATE   PRECiPITATlON (INCHES)   DATE   PRECIPITATION   DATE   PRECIPITATION



                                  7/ 12/2016    0.01      8/ 23/2016         0
    6/ 1/2016        0            7/ 13/2016       0      8/ 24/2016         0
    6/ 2/2016    0.19             7/ 14/2016       0      8/ 25/2016         0
    6/ 3/2016        0            7/ 15/2016       0      8/ 26/2016         0
    6/ 4/2016        0            7/ 16/2016       0      8/ 27/2016         0
    6/ 5/2016        0            7/ 17/2016       0      8/ 28/2016         0
    6/ 6/2016        0            7/ 18/2016       0      8/ 29/2016         0
    6/ 7/2016        0            7/ 19/2016       0      8/ 30/2016         0
    6/ 8/2016        0            7/ 20/2016       0      8/ 31/2016         0
    6/ 9/2016    0.08             7/ 21/2016       0       9/ 1/2015     0.06
  6/ 10/2016     0.22             7/ 22/2016     0.3       9/ 2/2016     0.54
  6/ 11/2016         0            7/ 23/2016       0       9/ 3/2016     0.01
  6/ 12/2016         0            7/ 24/2016       0       9/ 4/2016        0
  6/ 13/2016     0.01             7/ 25/2016       0       9/ 5/2016        0
  6/ 14/2016       0.1            7/ 26/2016       0       9/ 6/2016     0.16
  6/ 15/2016     0.05             7/ 27/2016       0       9/ 7/2016        0
  6/ 16/2016     0.01             7/ 28/2016       0       9/ 8/2016        0
  6/ 17/2016         0            7/ 29/2016       0       9/ 9/2016        0
  6/ 18/2016     0.19             7/ 30/2016       0      9/ 10/2016        0
  6/ 19/2016         0            7/ 31/2016       0      9/ 11/2015        0
  6/ 20/2016         0             8/ 1/2016       0      9/ 12/2016        0
  6/ 21/2016         0             8/ 2/2016       0      9/ 13/2016        0
  6/ 22/2016         0             8/ 3/2016       0      9/ 14/2016        0
  6/ 23/2016     0.53              8/ 4/2016       0      9/ 15/2016        0
  6/ 24/2016     0.04              8/ 5/2016       0      9/ 15/2016        0
  6/ 25/2016         0             8/ 6/2016       0      9/ 17/2016     0.88
  6/ 26/2016         0             8/ 7/2016       0      9/ 18/2016        0
  6/ 27/2016         0             8/ 8/2016    0.08      9/ 19/2016        0
  6/ 28/2016         0             8/ 9/2016    0.01      9/ 20/2016        0
  6/ 29/2016         0            8/ 10/2016       0      9/ 21/2016        0
  6/ 30/2016         0            8/ 11/2016       0      9/ 22/2016        0
   7/ 1/2016         0            8/ 12/2016       0      9/ 23/2016     0.04
   7/ 2/2016         0            8/ 13/2015       0      9/ 24/2016        0
   7/ 3/2016         0            8/ 14/2016       0      9/ 25/2016        0
   7/ 4/2016         0            8/ 15/2016       0      9/ 26/2016        0
   7/ 5/2016         0            8/ 16/2016       0      9/ 27/2016        0
   7/ 6/2016         0            8/ 17/2016       0      9/ 28/2016        0
   7/ 7/2016     0.07             8/ 18/2016       0      9/ 29/2016        0
   7/ 8/2016     0.23             8/ 19/2016       0      9/ 30/2016        0
   7/ 9/2016     0.03             8/ 20/2016       0      10/ 1/2016     0.12
  7/ 10/2016     0.02             8/ 21/2016       0      10/ 2/2016     0.22
  7/ 11/2016         0            8/ 22/2015       0      10/ 3/2016     0.01
        Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 29 of 37
DATE   PRECIPITATION (INCHES)   DATE   PRECIPITATION    DATE   PRECIPITATION



  10/ 4/2016     0.15            11/ 15/2016      0.1     12/ 27/2016    0.11
  10/ 5/2016     0.25            11/ 16/2016    0.05      12/ 28/2016       0
  10/ 6/2016     0.14            11/ 17/2016    0.02      12/ 29/2016    0.06
  10/ 7/2016     0.25            11/ 18/2016        0     12/ 30/2016    0.01
  10/ 8/2016     0.11            11/ 19/2016    0.11      12/ 31/2016    0.09
  10/ 9/2016     0.85            11/ 20/2016    0.15         1/ 1/2017   0.05
 10/ 10/2016        0            11/ 21/2016        0        1/ 2/2017      0
 10/ 11/2016        0            11/ 22/2016      0.6        1/ 3/2017      0
 10/ 12/2016     0.03            11/ 23/2016    0.27         1/ 4/2017      0
 10/ 13/2016     1.99            11/ 24/2016    1.86         1/ 5/2017      0
 10/ 14/2016     0.49            11/ 25/2016    0.33         1/ 6/2017      0
 10/ 15/2016     0.51            11/ 26/2016    0.46         1/ 7/2017   0.02
 10/ 16/2016     0.25            11/ 27/2016    0.23         1/ 8/2017   0.53
 10/ 17/2016     0.44            11/ 28/2016    0.07        1/ 9/2017    0.28
 10/ 18/2016     0.05            11/ 29/2016     0.1       1/ 10/2017    0.65
 10/ 19/2016     0.23            11/ 30/2016    0.12       1/ 11/2017    0.07
 10/ 20/2016     0.26             12/ 1/2016    0.02       1/ 12/2017       0
 10/ 21/2016     0.48             12/ 2/2016    0.08       1/ 13/2017       0
 10/ 22/2016     0.04             12/ 3/2016    0.14       1/ 14/2017       0
 10/ 23/2016     0.07             12/ 4/2016    0,54       1/ 15/2017       0
 10/ 24/2016     0.07             12/ 5/2016    0.25       1/ 16/2017       0
 10/ 25/2016        0             12/ 6/2016        0      1/ 17/2017     0.7
 10/ 26/2016     0.67             12/ 7/2016        0      1/ 18/2017    1.06
 10/ 27/2016     0.16             12/ 8/2016    0.15       1/ 19/2017       0
 10/ 28/2016     0.01             12/ 9/2016     0.7       1/ 20/2017    0.26
 10/ 29/2016     0.16            12/ 10/2016    0.24       1/ 21/2017    0.33
 10/ 30/2016     0.11            12/ 11/2016    0.41       1/ 22/2017    0.15
 10/ 31/2016     0.19            12/ 12/2016    0,02       1/ 23/2017       0
  11/ 1/2016        0            12/ 13/2016        0      1/ 24/2017       0
  11/ 2/2016     0.05            12/ 14/2016    0.05       1/ 25/2017    0.01
  11/ 3/2016        0            12/ 15/2016    0.01       1/ 26/2017       0
  11/ 4/2016        0            12/ 16/2016        0      1/ 27/2017       0
  11/ 5/2016     1.06            12/ 17/2016        0      1/ 28/2017       0
  11/ 6/2016        0            12/ 18/2016        0      1/ 29/2017    0,01
  11/ 7/2016        0            12/ 19/2016    0.84       1/ 30/2017       0
  11/ 8/2016        0            12/ 20/2016    0.47       1/ 31/2017    0.01
  11/ 9/2016     0.06            12/ 21/2016        0       2/ 1/2017       0
 11/ 10/2016        0            12/ 22/2016    0.02        2/ 2/2017       0
 11/ 11/2016        0            12/ 23/2016    0.19        2/ 3/2017    0.55
 11/ 12/2016     0.07            12/ 24/2016        0       2/ 4/2017    0.59
 11/ 13/2016     0.09            12/ 25/2016        0       2/ 5/2017    2.19
 11/ 14/2016     1.03            12/ 26/2016    0.21        2/ 6/2017    0.04
           Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 30 of 37
DATE      PRECiPITATION (INCHES)   DATE   PRECIPITATION   DATE    PRECiPITATION



     ip H o ii       0.08            3/ 21/2017    0.23        5/ 2/2017    0.12
     2/ 8/2017        1.01           3/ 22/2017    0.08        5/ 3/2017         0
     2/ 9/2017       0.96            3/ 23/2017    0.32        5/ 4/2017    0.04
  2/ 10/2017         0.09            3/ 24/2017    0.77        5/ 5/2017    0.15
  2/ 11/2017             0           3/ 25/2017       0        5/ 6/2017        0
  2/ 12/2017             0           3/ 26/2017    0.66        5/ 7/2017        0
  2/ 13/2017             0           3/ 27/2017    0.01        5/ 8/2017        0
  2/ 14/2017         0.01            3/ 28/2017    0.06        5/ 9/2017        0
  IflS jlO ll        0.98            3/ 29/2017    0.19      5/ 10/2017         0
  2/ 16/2017           1.7           3/ 30/2017       0      5/ 11/2017     0.16
  2/ 17/2017             0           3/ 31/2017       0      5/ 12/2017     0.14
  2/ 18/2017         0.25             4/ 1/2017    0.05      5/ 13/2017     0.57
  2/ 19/2017         0.27             4/ 2/2017       0      5/ 14/2017     0.05
  2/ 20/2017         0.81             4/ 3/2017       0      5/ 15/2017     0.22
  2/ 21/2017         0.52             4/ 4/2017    0.01      5/ 16/2017       0.3
  2/ 22/2017             0            4/ 5/2017       0      5/ 17/2017     0.16
  2/ 23/2017             0            4/ 6/2017    0.59      5/ 18/2017         0
  2/ 24/2017         0.07             4/ 7/2017     0.1      5/ 19/2017         0
  2/ 25/2017         0.05             4/ 8/2017    0.04      5/ 20/2017         0
  2 / 2 6 I 2 0 V7   0.14             4/ 9/2017    0.06      5/ 21/2017         0
  2/ 27/2017         0.03            4/ 10/2017    0.18      5/ 22/2017         0
  2/ 28/2017         0.02            4/ 11/2017    0.16      5/ 23/2017         0
    3/ 1/2017            0           4/ 12/2017    0.48      5/ 24/2017         0
    3/ 2/2017        0.06            4/ 13/2017    0.03      5/ 25/2017         0
    3/ 3/2017        0.11            4/ 14/2017    0.09      5/ 26/2017         0
    3/ 4/2017        0.14            4/ 15/2017       0      5/ 27/2017         0
    3/ 5/2017        0.09            4/ 16/2017    0.02      5/ 28/2017         0
    3/ 6/2017        0.11            4/ 17/2017    0.19      5/ 29/2017         0
    3/ 7/2017        0.49            4/ 18/2017    0.05      5/ 30/2017         0
    3/ 8/2017        0.43            4/ 19/2017    0.43      5/ 31/2017         0
    3/ 9/2017        0.53            4/ 20/2017    0.09       6/ 1/2017     0.01
  3/ 10/2017             0           4/ 21/2017       0       6/ 2/2017         0
  3/ 11/2017           0.3           4/ 22/2017    0.14       6/ 3/2017         0
  3/ 12/2017             0           4/ 23/2017    0.27       6/ 4/2017         0
  3/ 13/2017         0.73            4/ 24/2017    1.02       6/ 5/2017         0
  3/ 14/2017         0.62            4/ 25/2017    0.15       6/ 6/2017         0
  3/ 15/2017         0.51            4/ 26/2017    0.21       6/ 7/2017         0
  3/ 16/2017             0           4/ 27/2017    0.08       6/ 8/2017     0.29
  3/ 17/2017         0.35            4/ 28/2017       0       6/ 9/2017     0.18
  3/ 18/2017         0.36            4/ 29/2017    0.06      6/ 10/2017     0.06
  3/ 19/2017             0           4/ 30/2017    0.01      6/ 11/2017         0
  3/ 20/2017         0.11             5/ 1/2017    0.01      6/ 12/2017     0.03
         Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 31 of 37
DATE    PRECiPITATION (INCHES)   DATE   PRECIPITATION    DATE   PRECIPITATION




  6/ 13/2017      0.02             7/ 25/2017        0       9/ 5/2017        0
  6/ 14/2017         0             7/ 26/2017        0       9/ 6/2017        0
  6/ 15/2017      0.47             7/ 27/2017        0       9/ 7/2017        0
  6/ 16/2017      0.02             7/ 28/2017        0       9/ 8/2017        0
  e / iifio ii       0             7/ 29/2017        0       9/ 9/2017     0.15
  6/ 18/2017         0             7/ 30/2017        0      9/ 10/2017        0
  6/ 19/2017         0             7/ 31/2017        0      9/ 11/2017        0
  6/ 20/2017         0              8/ 1/2017        0      9/ 12/2017        0
  6/ 21/2017         0              8/ 2/2017        0      9/ 13/2017        0
                     0              8/ 3/2017        0      9/ 14/2017        0
  S fl- illQ ll      0              8/ 4/2017        0      9/ 15/2017        0
  6/ 24/2017         0              8/ 5/2017        0      9/ 16/2017        0
  6/ 25/2017         0              8/ 6/2017        0      9/ 17/ 2017'   0.09
  6/ 26/2017         0              8/ 7/2017        0      9/ 18/2017     0.49
  b i m iO ll        0              8/ 8/2017        0      9/ 19/2017     0.31
  6/ 28/2017         0              8/ 9/2017        0      9/ 20/2017     1.09
  6/ 29/2017         0             8/ 10/2017        0      9/ 21/2017     0.02
  6/ 30/2017         0             8/ 11/2017        0      9/ 22/2017        0
   u n io n          0             8/ 12/2017        0      9/ 23/2017        0
   7/ 2/2017         0             8/ 13/2017     0.06      9/ 24/2017        0
   7/ 3/2017         0             8/ 14/2017        0      9/ 25/2017        0
   7/ 4/2017         0             8/ 15/2017        0      9/ 26/2017        0
   7/ 5/2017         0             8/ 16/2017        0      9/ 27/2017        0
   7/ 6/2017         0             8/ 17/2017        0      9/ 28/2017        0
   7/ 7/2017         0             8/ 18/2017        0      9/ 29/2017      0.2
   7/ 8/2017         0             8/ 19/2017        0      9/ 30/2017     0.03
   7/ 9/2017         0             8/ 20/2017        0      10/ 1/2017     0.01
  7/ 10/2017         0             8/ 21/2017        0      10/ 2/2017     0.02
  7/ 11/2017         0             8/ 22/2017        0      10/ 3/2017        0
  iim io n           0             8/ 23/2017        0      10/ 4/2017        0
  7/ 13/2017         0             8/ 24/2017        0      10/ 5/2017        0
  7/ 14/2017         0             8/ 25/2017        0      10/ 6/2017        0
  7/ 15/2017         0             8/ 26/2017        0      10/ 7/2017     0.01
  7/ 16/2017         0             8/ 27/2017        0      10/ 8/2017     0.02
  7/ 17/2017         0             8/ 28/2017        0      10/ 9/2017        0
  7/ 18/2017         0             8/ 29/2017        0     10/ 10/2017     0.01
  7/ 19/2017         0             8/ 30/2017        0     10/ 11/2017     0.16
  m o fio ii         0             8/ 31/2017        0     10/ 12/2017      0.5
  7/ 21/2017         0              9/ 1/2017        0     10/ 13/2017        0
  7/ 22/2017         0              9/ 2/2017        0     10/ 14/2017        0
  7/ 23/2017         0              9/ 3/2017        0     10/ 15/2017        0
  7/ 24/2017         0              9/ 4/2017        0     10/ 16/2017        0
       Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 32 of 37
DATE   PRECiPiTATiON (INCHES)   DATE   PRECIPITATION   DATE   PRECIPITATION



 10/ 17/2017     0,04            11/ 28/2017    0.44        1/ 9/2018    0.51
 10/ 18/2017     0.09            11/ 29/2017       0      1/ 10/2018     0.04
 10/ 19/2017     0.99            11/ 30/2017    0.07      1/ 11/2018     0.59
 10/ 20/2017     0.11             12/ 1/2017    0.02      1/ 12/2018    0.07
 10/ 21/2017     2.13             12/ 2/2017    0.28      1/ 13/2018        0
 10/ 22/2017     0.47             12/ 3/2017    0.07      1/ 14/2018        0
 10/ 23/2017         0            12/ 4/2017       0      1/ 15/2018    0.08
 10/ 24/2017         0            12/ 5/2017       0      1/ 16/2018    0.04
 10/ 25/2017         0            12/ 6/2017       0      1/ 17/2018    0.52
 10/ 26/2017     0.01             12/ 7/2017       0      1/ 18/2018    0.17
 10/ 27/2017         0            12/ 8/2017       0      1/ 19/2018    0.03
 10/ 28/2017         0            12/ 9/2017       0      1/ 20/2018    0.01
 10/ 29/2017         0           12/ 10/2017       0      1/ 21/2018      0.2
 10/ 30/2017         0           12/ 11/2017       0      1/ 22/2018    0.11
 10/ 31/2017         0           12/ 12/2017       0      1/ 23/2018    0.68
  11/ 1/2017         0           12/ 13/2017       0      1/ 24/2018    0.62
  11/ 2/2017     0.08            12/ 14/2017       0      1/ 25/2018    0.33
  11/ 3/2017     0.01            12/ 15/2017       0      1/ 26/2018    0.21
  11/ 4/2017       0.1           12/ 16/2017    0.02      1/ 27/2018      0.3
  11/ 5/2017     0.15            12/ 17/2017    0.02      1/ 28/2018        0
  11/ 6/2017         0           12/ 18/2017    0.02      1/ 29/2018    0.32
  11/ 7/2017      . 0            12/ 19/2017     0.5      1/ 30/2018    0.01
  11/ 8/2017     0.33            12/ 20/2017    0.03      1/ 31/2018        0
  11/ 9/2017     0.27            12/ 21/2017       0       2/ 1/2018      0.1
 11/ 10/2017     0.41            12/ 22/2017    0.42       2/ 2/2018        0
 11/ 11/2017     0.13            12/ 23/2017    0.13       2/ 3/2018    0.02
 11/ 12/2017     0.14            12/ 24/2017    0.25       2/ 4/2018        0
 11/ 13/2017     0.36            12/ 25/2017     0.1       2/ 5/2018        0
 11/ 14/2017         0           12/ 26/2017       0       2/ 6/2018        0
 11/ 15/2017     0.86            12/ 27/2017    0.05       2/ 7/2018        0
 11/ 16/2017     0.21            12/ 28/2017    0.66       2/ 8/2018        0
 11/ 17/2017     0.11            12/ 29/2017    0.52       2/ 9/2018        0
 11/ 18/2017         0           12/ 30/2017       0      2/ 10/2018        0
 11/ 19/2017     0.17            12/ 31/2017       0      2/ 11/2018        0
 11/ 20/2017     0.92              1/ 1/2018       0      2/ 12/2018        0
 11/ 21/2017     0.61              1/ 2/2018       0      2/ 13/2018        0
 11/ 22/2017     0.22              1/ 3/2018       0      2/ 14/2018    0.28
 11/ 23/2017     0.18              1/ 4/2018    0.05      2/ 15/2018    0.08
 11/ 24/2017         0             1/ 5/2018    0.22      2/ 16/2018    0.08
 11/ 25/2017     0.12              1/ 6/2018    0.06      2/ 17/2018    0.08
 11/ 26/2017     0.55              1/ 7/2018    0.12      2/ 18/2018    0.21
 11/ 27/2017         0             1/ 8/2018    0.07      2/ 19/2018        0
       Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 33 of 37
DATE   PRECiPiTATlON (INCHES)   DATE   PRECIPITATION   DATE   PRECIPITATION



  2/ 20/2018       0.3             4/ 3/2018       0      5/ 15/2018       0
  2/ 21/2018     0.02              4/ 4/2018    0.02      5/ 15/2018       0
  2/ 22/2018     0.07              4/ 5/2018    0.38      5/ 17/2018       0
  2/ 23/2018         0             4/ 6/2018    0.04      5/ 18/2018       0
  2/ 24/2018     0.03              4/ 7/2018    1.14      5/ 19/2018       0
  2/ 25/2018     0.18              4/ 8/2018    0.36      5/ 20/2018       0
  2/ 26/2018         0             4/ 9/2018       0      5/ 21/2018       0
  2/ 27/2018     0.02             4/ 10/2018    0.14      5/ 22/2018       0
  2/ 28/2018     0.39             4/ 11/2018    0.15      5/ 23/2018       0
   3/ 1/2018     0.04             4/ 12/2018    0.12      5/ 24/2018       0
   3/ 2/2018         0            4/ 13/2018    0.02      5/ 25/2018       0
   3/ 3/2018         0            4/ 14/2018    0.17      5/ 26/2018       0
   3/ 4/2018         0            4/ 15/2018    0.34      5/ 27/2018       0
   3/ 5/2018     0.03             4/ 15/2018    0.09      5/ 28/2018       0
   3/ 6/2018         0            4/ 17/2018       0      5/ 29/2018       0
   3/ 7/2018         0            4/ 18/2018       0      5/ 30/2018       0
   3/ 8/2018     0.14             4/ 19/2018       0      5/ 31/2018    0.02
   3/ 9/2018     0.01             4/ 20/2018       0       6/ 1/2018       0
  3/ 10/2018         0            4/ 21/2018       0       6/ 2/2018       0
  3/ 11/2018         0            4/ 22/2018       0       6/ 3/2018    0.03
  3/ 12/2018         0            4/ 23/2018       0       6/ 4/2018       0
  3/ 13/2018     0.38             4/ 24/2018       0       6/ 5/2018       0
  3/ 14/2018     0.01             4/ 25/2018       0       6/ 6/2018       0
  3/ 15/2018     0.22             4/ 25/2018       0       6/ 7/2018       0
  3/ 16/2018     0.01             4/ 27/2018    0.03       6/ 8/2018    0.18
  3/ 17/2018     0.22             4/ 28/2018    0.02       6/ 9/2018     0.2
  3/ 18/2018         0            4/ 29/2018    0.03      6/ 10/2018    0.21
  3/ 19/2018         0            4/ 30/2018    0.02      6/ 11/2018       0
  3/ 20/2018         0             5/ 1/2018       0      6/ 12/2018       0
  3/ 21/2018     0.21              5/ 2/2018       0      6/ 13/2018       0
  3/ 22/2018     0.34              5/ 3/2018       0      6/ 14/2018       0
  3/ 23/2018     0.56              5/ 4/2018       0      6/ 15/2018       0
  3/ 24/2018     0.15              5/ 5/2018       0      6/ 16/2018    0.02
  3/ 25/2018      0.1              5/ 6/2018    0.01      6/ 17/2018    0.37
  3/ 26/2018     0.03              5/ 7/2018       0      6/ 18/2018       0
  3/ 27/2018     0.05              5/ 8/2018    0.08      6/ 19/2018       0
  3/ 28/2018         0             5/ 9/2018    0.01      6/ 20/2018       0
  3/ 29/2018         0            5/ 10/2018    0.05      6/ 21/2018       0
  3/ 30/2018         0            5/ 11/2018       0      6/ 22/2018       0
  3/ 31/2018         0            5/ 12/2018       0      6/ 23/2018       0
   4/ 1/2018     0.27             5/ 13/2018       0      6/ 24/2018       0
   4/ 2/2018         0            5/ 14/2018       0      6/ 25/2018    0.02
        Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 34 of 37
DATE   PRECIPilATiON {INCHES}   DATE   PRECIPITATION   DATE   PRECIPITATION



  6/ 26/2018        0               8/ 7/2018      0      9/ 18/2018         0
  6/ 27/2018        0               8/ 8/2018      0      9/ 19/2018         0
  6/ 28/2018        0               8/ 9/2018      0      9/ 20/2018         0
  6/ 29/2018        0             8/ 10/2018       0      9/ 21/2018         0
  6/ 30/2018        0             8/ 11/2018    0,01      9/ 22/2018     0.02
    7/ 1/2018       0             8/ 12/2018       0      9/ 23/2018         0
    7/ 2/2018    0.02             8/ 13/2018       0      9/ 24/2018         0
   7/ 3/2018        0             8/ 14/2018       0      9/ 25/2018         0
   7/4/2018         0             8/ 15/2018       0      9/ 26/2018         0
    7/ 5/2018       0             8/ 16/2018       0      9/ 27/2018         0
    7/ 6/2018       0             8/ 17/2018       0      9/ 28/2018         0
    7/ 7/2018       0             8/ 18/2018       0      9/ 29/2018         0
   7/ 8/2018        0             8/ 19/2018       0      9/ 30/2018     0.02
   7/ 9/2018        0             8/ 20/2018       0      10/ 1/2018         0
  7/ 10/2018        0             8/ 21/2018       0      10/ 2/2018     0.02
  7/ 11/2018        0             8/ 22/2018       0      10/ 3/2018         0
  7/ 12/2018        0             8/ 23/2018       0      10/ 4/2018         0
  7/ 13/2018        0             8/ 24/2018       0      10/ 5/2018     0.47
  7/ 14/2018        0             8/ 25/2018    0.01      10/ 6/2018     0.01
  7/ 15/2018        0             8/ 26/2018       0      10/ 7/2018       0.1
  7/ 16/2018        0             8/ 27/2018    0.04      10/ 8/2018     0.24
  7/ 17/2018        0             8/ 28/2018       0      10/ 9/2018         0
  7/ 18/2018        0             8/ 29/2018       0     10/ 10/2018         0
  7/ 19/2018        0             8/ 30/2018       0     10/ 11/2018         0
  7/ 20/2018        0             8/ 31/2018       0     10/ 12/2018         0
  7/ 21/2018        0              9/ 1/2018       0     10/ 13/2018         0
  7/ 22/2018        0              9/ 2/2018       0     10/ 14/2018         0
  7/ 23/2018        0              9/ 3/2018       0     10/ 15/2018         0
  7/ 24/2018        0              9/ 4/2018       0     10/ 16/2018         0
  7/ 25/2018        0              9/ 5/2018       0     10/ 17/2018         0
  7/ 26/2018        0              9/ 6/2018       0     10/ 18/2018         0
  7/ 27/2018        0              9/ 7/2018       0     10/ 19/2018         0
  7/ 28/2018        0              9/ 8/2018       0     10/ 20/2018         0
  7/ 29/2018        0              9/ 9/2018       0     10/ 21/2018         0
  7/ 30/2018        0             9/ 10/2018    0.06     10/ 22/2018         0
  7/ 31/2018        0             9/ 11/2018    0.13     10/ 23/2018     0.02
   8/ 1/2018        0             9/ 12/2018    0.82     10/ 24/2018         0
   8/ 2/2018        0             9/ 13/2018    0.19     10/ 25/2018     0.34
   8/ 3/2018        0             9/ 14/2018       0     10/ 26/2018     0.25
   8/ 4/2018        0             9/ 15/2018       0     10/ 27/2018     1.36
   8/ 5/2018        0             9/ 16/2018    0.35     10/ 28/2018     0.31
   8/ 6/2018        0             9/ 17/2018       0     10/ 29/2018     0.09
       Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 35 of 37
DATE   PRECiPlTATION (INCHES)   DATE   PRECIPiTATtON    DATE   PRECIPiTATiON



 10/ 30/2018     0.09            12/ 11/2018    0.59        1/ 22/2019   0.28
 10/ 31/2018     0.13            12/ 12/2018    0.07        1/ 23/2019   0.02
  11/ 1/2018     0.01            12/ 13/2018        0       1/ 24/2019      0
  11/ 2/2018     0.09            12/ 14/2018        0       1/ 25/2019      0
  11/ 3/2018     0.02            12/ 15/2018    0,05        1/ 26/2019      0
  11/ 4/2018     0.17            12/ 16/2018    0.38        1/ 27/2019      0
  11/ 5/2018     0.01            12/ 17/2018    0.45        1/ 28/2019      0
  11/ 6/2018        0            12/ 18/2018      0.8       1/ 29/2019      0
  11/ 7/2018        0            12/ 19/2018        0     , 1/ 30/2019      0
  11/ 8/2018        0            12/ 20/2018    0.11        1/ 31/2019      0
  11/ 9/2018        0            12/ 21/2018        0        2/ 1/2019   0.08
 11/ 10/2018        0            12/ 22/2018    0.42         2/ 2/2019   0.01
 11/ 11/2018        0            12/ 23/2018    0.45         2/ 3/2019   0.12
 11/ 12/2018        0            12/ 24/2018    0.08         2/ 4/2019   0.04
 11/ 13/2018        0            12/ 25/2018        0        2/ 5/2019   0,06
 11/ 14/2018     0.03            12/ 26/2018     0.3         2/ 6/2019      0
 11/ 15/2018        0            12/ 27/2018        0        2/ 7/2019      0
 11/ 16/2018        0            12/ 28/2018    0.29         2/ 8/2019   0.16
 11/ 17/2018        0            12/ 29/2018    0.43         2/ 9/2019   0.32
 11/ 18/2018        0            12/ 30/2018    0.04        2/ 10/2019   0.14
 11/ 19/2018        0            12/ 31/2018        0       2/ 11/2019   0,65
 11/ 20/2018        0               1/ 1/2019       0       2/ 12/2019   0.77
 11/ 21/2018     0.09               1/ 2/2019       0       2/ 13/2019   0.03
 11/ 22/2018     0.59               1/ 3/2019   0.06        2/ 14/2019   0.31
 11/ 23/2018     0.48               1/ 4/2019   0.03        2/ 15/2019   0,15
 11/ 24/2018        0              1/ 5/2019    0.05        2/ 16/2019   0.12
 11/ 25/2018        0              1/ 6/2019    0.25        2/ 17/2019      0
 11/ 25/2018     0.15              1/ 7/2019        0       2/ 18/2019      0
 11/ 27/2018     0.47              1/ 8/2019     0.2        2/ 19/2019   0.23
 11/ 28/2018     0.33              1/ 9/2019    0.19       2/ 20/2019    0.06
 11/ 29/2018        0             1/ 10/2019        0       2/ 21/2019      0
 11/ 30/2018     0.42             1/ 11/2019        0       2/ 22/2019   0.25
  12/ 1/2018     0.05             1/ 12/2019        0       2/ 23/2019   0.21
  12/ 2/2018        0             1/ 13/2019        0      2/ 24/2019    0.37
  12/ 3/2018        0             1/ 14/2019        0      2/ 25/2019    0.01
  12/ 4/2018        0             1/ 15/2019        0       2/ 26/2019      0
  12/ 5/2018        0             1/ 16/2019    0.15        2/ 27/2019      0
  12/ 6/2018        0             1/ 17/2019    0.01       2/ 28/2019    0.01
  12/ 7/2018        0             1/ 18/2019    1.11         3/ 1/2019   0.02
  12/ 8/2018     0.02             1/ 19/2019    0.02         3/ 2/2019      0
  12/ 9/2018     0.55             1/ 20/2019    0.42         3/ 3/2019      0
 12/ 10/2018        0             1/ 21/2019        0        3/ 4/2019      0
        Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 36 of 37
DATE   PREClPiTAIiON (INCHES)   DATE   PRECIPITATION   DATE   PRECIPITATION



    3/ 5/2019        0            4/ 16/2019    0.03      5/ 28/2019         0
    3/ 6/2019    0.16             4/ 17/2019       0      5/ 29/2019         0
    3/ 7/2019    0.04             4/ 18/2019       0      5/ 30/2019         0
    3/ 8/2019    0.07             4/ 19/2019    0.18      5/ 31/2019         0
    3/ 9/2019        0            4/ 20/2019       0        6/ 1/2019        0
  3/ 10/2019         0            4/ 21/2019       0        6/ 2/2019        0
  3/ 11/2019       0.2            4/ 22/2019    0.01       6/ 3/2019         0
  3/ 12/2019     0.37             4/ 23/2019       0       6/ 4/2019        0
  3/ 13/2019         0            4/ 24/2019       0       6/ 5/2019        0
  3/ 14/2019         0            4/ 25/2019       0       6/ 6/2019     0.01
  3/ 15/2019         0            4/ 26/2019       0       6/ 7/2019     0.15
  3/ 16/2019         0            4/ 27/2019    0.01       6/ 8/2019        0
  3/ 17/2019         0            4/ 28/2019       0       6/ 9/2019        0
  3/ 18/2019         0            4/ 29/2019       0      6/ 10/2019        0
  3/ 19/2019         0            4/ 30/2019       0      6/ 11/2019        0
  3/ 20/2019         0             5/ 1/2019       0      5/ 12/2019        0
  3/ 21/2019         0             5/ 2/2019       0      6/ 13/2019        0
  3/ 22/2019     0.04              5/ 3/2019       0      6/ 14/2019        0
  3/ 23/2019     0.02              5/ 4/2019       0      6/ 15/2019        0
  3/ 24/2019         0             5/ 5/2019       0      6/ 16/2019        0
  3/ 25/2019     0.33              5/ 6/2019       0      6/ 17/2019        0
  3/ 26/2019         0             5/ 7/2019       0      6/ 18/2019        0
  3/ 27/2019     0.22              5/ 8/2019       0      6/ 19/2019        0
  3/ 28/2019     0.07              5/ 9/2019       0      6/ 20/2019     0.07
  3/ 29/2019         0            5/ 10/2019       0      6/ 21/2019        0
  3/ 30/2019         0            5/ 11/2019       0      6/ 22/2019        0
  3/ 31/2019         0            5/ 12/2019       0      6/ 23/2019        0
   4/ 1/2019         0            5/ 13/2019       0      6/ 24/2019        0
   4/ 2/2019     0.04             5/ 14/2019    0.11      6/ 25/2019     0.01
   4/ 3/2019     0.03             5/ 15/2019    0.19      6/ 26/2019      0.1
   4/ 4/2019     0.12             5/ 16/2019    0.03      5/ 27/2019     0.11
   4/ 5/2019     0.31             5/ 17/2019       0      6/ 28/2019        0
   4/ 6/2019     0.78             5/ 18/2019    0.19      6/ 29/2019        0
   4/ 7/2019     0.47             5/ 19/2019    0.41      6/ 30/2019        0
   4/ 8/2019     0.32             5/ 20/2019    0.05       7/ 1/2019     0.54
   4/ 9/2019     0.11             5/ 21/2019       0       7/ 2/2019        0
  4/ 10/2019     0.11             5/ 22/2019    0.11       7/ 3/2019        0
  4/ 11/2019     0.19             5/ 23/2019       0       7/ 4/2019        0
  4/ 12/2019         0            5/ 24/2019    0.05       7/ 5/2019        0
  4/ 13/2019     0.12             5/ 25/2019    0.37       7/ 6/2019     0.05
  4/ 14/2019     0.04             5/ 26/2019       0       7/ 7/2019        0
  4/ 15/2019     0.11             5/ 27/2019       0       7/ 8/2019        0
       Case 3:19-cv-06234-RJB Document 1 Filed 12/24/19 Page 37 of 37
DATE   PRECIPiTATION (INCHES)   DATE   PRECIPITATION    DATE   PRECIPITATION



   7/ 9/2019     0.12             8/ 20/2019        0      10/ 1/2019       0
  7/ 10/2019     0.07             8/ 21/2019      0.2      10/ 2/2019       0
  7/ 11/2019        0             8/ 22/2019        0      10/ 3/2019    0.02
  7/ 12/2019        0             8/ 23/2019        0      10/ 4/2019    0.06
  7/ 13/2019        0             8/ 24/2019        0      10/ 5/2019       0
  7/ 14/2019        0             8/ 25/2019        0      10/ 6/2019       0
  7/ 15/2019     0.01             8/ 26/2019        0      10/ 7/2019    0.08
  7/ 16/2019        0             8/ 27/2019        0      10/ 8/2019    0.02
  7/ 17/2019        0             8/ 28/2019        0      10/ 9/2019       0
  7/ 18/2019     0.01             8/ 29/2019     0.06     10/ 10/2019       0
  7/ 19/2019        0             8/ 30/2019     0.01     10/ 11/2019       0
  7/ 20/2019        0             8/ 31/2019        0     10/ 12/2019       0
  7/ 21/2019        0              9/ 1/2019        0     10/ 13/2019       0
  7/ 22/2019        0              9/ 2/2019        0     10/ 14/2019       0
  7/ 23/2019        0              9/ 3/2019        0
  7/ 24/2019        0              9/ 4/2019        0
  7/ 25/2019        0              9/ 5/2019        0
  7/ 26/2019        0              9/ 6/2019        0
  7/ 27/2019        0              9/ 7/2019     0.12
  7/ 28/2019        0              9/ 8/2019     0.18
  7/ 29/2019        0              9/ 9/2019     0.21
  7/ 30/2019        0             9/ 10/2019     0.28
  7/ 31/2019        0             9/ 11/2019        0
   8/ 1/2019        0             9/ 12/2019     0.01
   8/ 2/2019     0.04             9/ 13/2019     0.22
   8/ 3/2019        0             9/ 14/2019        0
   8/ 4/2019        0             9/ 15/2019     0.78
   8/ 5/2019        0             9/ 16/2019     0.01
   8/ 6/2019        0             9/ 17/2019     1.01
   8/ 7/2019        0             9/ 18/2019      0.3
   8/ 8/2019        0             9/ 19/2019     0.01
   8/ 9/2019     0.11             9/ 20/2019        0
  8/ 10/2019      0.8             9/ 21/2019        0
  8/ 11/2019        0             9/ 22/2019     0.09
  8/ 12/2019        0             9/ 23/2019        0
  8/ 13/2019        0             9/ 24/2019        0
  8/ 14/2019        0             9/ 25/2019        0
  8/ 15/2019        0             9/ 26/2019        0
  8/ 16/2019        0             9/ 27/2019     0.07
  8/ 17/2019     0.01             9/ 28/2019     0.21
  8/ 18/2019        0             9/ 29/2019     0.35
  8/ 19/2019        0             9/ 30/2019        0


                                           10
